Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 1 of 16 PageID# 6




                           EXHIBIT A
  Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 2 of 16 PageID# 7
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 12/03/2019
                                                                                 CT Log Number 536743118
        TO:      Nicole Marra, General Counsel
                 Gucci America, Inc.
                 195 BROADWAY FL 12
                 NEW YORK, NY 10007-3126


        RE:      Process Served in Virginia

        FOR:     Gucci America, Inc. (Domestic State: NY)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Kimberly Ann Hellebuyck, Pltf. vs. Gucci America, Inc., Dft.
        DOCUMENT(S) SERVED:               Summons, Complaint
        COURT/AGENCY:                     Fairfax County Circuit Court, VA
                                          Case # CL20190015615
        NATURE OF ACTION:                 First Cause of Action - False Arrest
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
        DATE AND HOUR OF SERVICE:         By Process Server on 12/03/2019 at 09:45
        JURISDICTION SERVED:              Virginia
        APPEARANCE OR ANSWER DUE:         Within 21 days after such service
        ATTORNEY(S) / SENDER(S):          Alan J. Cilman
                                          10474 Armstrong Street
                                          Fairfax, VA 22030
                                          (703) 261-6226
        ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780136786534

                                          Image SOP

                                          Email Notification, Brooke Crescenti Brooke.Crescenti@us.gucci.com

                                          Email Notification, Nicole Marra nicole.marra@us.gucci.com

                                          Email Notification, Jessica Haugen jessica.haugen@us.gucci.com

                                          Email Notification, Jennifer Lazo Jennifer.lazo@gucci.com

                                          Email Notification, EWA ABRAMS ewa.abrams@kering.com

                                          Email Notification, YESENIA POLANCO yesenia.polanco@kering.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1209 N Orange St
                                          Wilmington, DE 19801-1120
        For Questions:                    866-401-8252
                                          EastTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / KN
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 3 of 16 PageID# 8




                                  COMMONWEALTH OF VIRGINIA
                        CIRCUIT COURT OF FAIRFAX COUNTY
                          •      4110 CHAIN BRIDGE ROAD
                                 FAIRFAX, VIRGINIA 22030
                                        703-691-7320
                                       (Press 3, Press 1)



       Kimberly Ann Hellebuyck vs. Gucci America Inc
                                                                  CL-2019-0015615

       TO:    Gucci America Inc
              Serve: Registered Agent
              CT Corporation System
              4701 Cox Road Suite 285
              Glen Allen VA 23060



                                SUMMONS — CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
Clerk's office of this Court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order, judgment or decree
against such party either by default or after hearing evidence.


APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.


Done in the name of the Commonwealth of Virginia, on November 21, 2019.



                                           JO           FREY, CLERK



                                                        Deputy Clerk




Plaintiff's Attorney: Alan J Cilman
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 4 of 16 PageID# 9



   VIRGINIA                                                                CIVI '11.
                                                                                L 1-: 719•'
                                                                                              214
                         IN THE COURT OF FAIRFAX COUNTY4'11                     15 10 ,112

   Kimberly Ann Hellebuyck,                                               JOHN T. FREY
                                                                             C!RCUIT COURT



       V.                                                                O19           15615
   Gucci America, Inc.
   Serve: Registered Agent,
          C. T. Corporation System
          4701 Cox Road, Suite 285
          Glen Allen, Va. 23060-6808

                  Defendant.


                                          Complaint

            COMES NOW the Plaintiff, Kimberly Ann Hellebuyck, by and through her

   counsel, Alan J. Cilman, and moves for judgment against the defendant, Gucci America,

   Inc., on the grounds and in the amounts set forth below:

   Jurisdiction

            1.    This Court has jurisdiction pursuant to Code of Virginia, 1950, as

   amended § 17.1-513;

   Parties

             2.   Plaintiff Kimberly Ann Hellebuyck was an employee of Defendant Gucci

   America, Inc. at the Defendant's store in Tysons Galleria in Fairfax County, Virginia;

             3.    Defendant Gucci America, Inc. is and at all times herein mentioned was, a

   corporation licensed to do business and doing business in the Commonwealth of Virginia,

   and which owned and operated a retail store in Tysons Galleria in Fairfax County,

   Virginia;
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 5 of 16 PageID# 10



          4.      Beginning in or about 1999, Plaintiff Kimberly Ann Hellebuyck was hired

   by Defendant Gucci America, Inc to work at the Gucci store in Palm Beach, Florida and

   after receiving may promotions, Defendant Gucci America, Inc. moved Plaintiff

   Kimberly Ann Hellebuyck to Maryland to open a new store, and thereafter, assigned her

   to Tysons Galleria;

          5.      Plaintiff Kimberly Ann Hellebuyck worked for Defendant Gucci America,

   Inc. for eighteen (18) years as an exceptional employee;

          6.      Plaintiff Kimberly Ann Hellebuyck served as General Manager of the

   Gucci store in Tysons Galleria;

          7.      During her employment Plaintiff Kimberly Ann Hellebuyck consistently

   worked overtime, consistently received excellent reviews and consistently received pay

   raises and bonuses;

          8.      Under Plaintiff Kimberly Ann Hellebuck's leadership, the Gucci Store at

   Tysons Galleria increased its profitability and developed into one of Gucci's top

   producing facilities;

          9.      On January 23, 2018, Gucci America, Inc. had Kimberly Ann Hellebuyck

   arrested and charged with embezzlement;

          10.      On January 23, 2018, Gucci America, Inc. through Miguel Simon, Gucci

   Regional Security Manager, East Coast, falsely advised the Fairfax County Police

   Department that from December 9, 2017 through December 21, 2017, Plaintiff Kimberly

   Ann Hellebuck embezzled more than $200.00 from Gucci;

           11.    Gucci America, Inc further falsely claimed that there were videos of the

   embezzlement;




                                                2
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 6 of 16 PageID# 11



          12.     As a result of these false claims, Plaintiff Kimberly Ann Hellebuyck was

   handcuffed, was paraded through the store, was taken to jail and was charged with felony

   embezzlement;

           13.    The preliminary hearing in the felony case, was continued on numerous

   occasions because Defendant Gucci America, Inc. failed to provide the videos and

   because Defendant Gucci America, Inc.'s designated witness, Miguel Simon failed to

   appear in Court;

           14.    Eventually, the prosecution gave to counsel copies of the videos which

   Defendant Gucci America, Inc. provided and which Defendant Gucci America, Inc.

   claimed showed the alleged embezzlement;

           15.     The videos given to counsel and provided by Defendant Gucci America,

   Inc. in the felony case did not support any criminality whatsoever.

           16.    In Virginia, after one is arrested on a felony charge, a preliminary hearing

   is scheduled to determine if probable cause exists to send the case to trial;

           17.     Before the preliminary hearing, the Assistant Commonwealth Attorney

   realizing that there was no evidence to support Defendant Gucci America, Inc.'s charges

   against Plaintiff Kimberly Ann Hellebuyck, asked the General District Court to enter an

   order of nolle prose qui.

           18.     As a result of the actions of Defendant Gucci America, Inc., Plaintiff

    Kimberly Ann Hellebuyck was required to and did hire an attorney to represent her in the

    amount of Nineteen Thousand and 00/100 dollars ($19,000.00);




                                                 3
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 7 of 16 PageID# 12



          19.     As a result of the actions of Defendant Gucci America, Inc., Plaintiff

   Kimberly Ann Hellebuck, prior to the filing of this action, incurred other legal costs in

   the amount of Seven Hundred Sixty and 00/100 dollars ($760.00);

          20.     As a result of the actions of Defendant Gucci America, Inc., Plaintiff

   Kimberly Ann Hellebuyck has suffered depression and anxiety for which she has

   received and continues to receive medical care, including, but not limited to, treatment by

   her physician and medication;

          21.     To date, these medical expenses have included 4 doctor's visits per year at

   $100.00 per visit and medications at $100.00 per month. It is anticipated that this will

   increase as her physician has suggest psychiatric assistance;

          22.     Each year, while working for Defendant Gucci America, Inc., after her

   review, Plaintiff Kimberly Ann Hellebuyck would receive a pay increase that averaged

   3% per year;

          23.     In her last year, Plaintiff Kimberly Ann Hellebuck's salary was One

   Hundred Fifty Thousand Two Hundred Sixty-Two and 60/100 dollars ($150,262.60);

           24.    At the time of her termination Plaintiff Kimberly Ann Hellebuyck was

   fifty-one (51) years old and she had planned to work for Defendant Gucci America, Inc.

   until age sixty-two (62);

           25.    As a result of the actions of Defendant Gucci America, Inc., Plaintiff

   Kimberly Ann Hellebuyck has lost and will lose Two Million One Hundred Twenty-

   Three Thousand Six Hundred Thirty-Nine and 00/100 dollars ($2,123,639.00) in salary

   from Gucci America, Inc. Additionally, Plaintiff Kimberly Ann Hellebuyck received

   annual bonuses based on sales. These bonuses averaged approximately 20% of Plaintiff




                                                 4
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 8 of 16 PageID# 13



   Kimberly Ann Hellebuyck's salary, which would be Four Hundred Twenty-Four

   Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80) for the period

   described above;

          26.     As a result of the actions of Defendant Gucci America, Inc., Plaintiff

   Kimberly Ann Hellebuyck has been unable to obtain similar employment and has had to

   obtain a job that pays Sixty-Five Thousand and 00/100 ($65,000.00) dollars a year, and

   which does not have medical insurance;

          27.     As a result of the actions of Gucci America, Inc. Plaintiff Kimberly Ann

   Hellebuyck has suffered and continues to suffer mental anguish, embarrassment and

   humiliation, nightmares, fear, anxiety, loss of security, loss of the enjoyment of life, and

   damage to her reputation. Financially, Plaintiff Kimberly Ann Hellebuyck has had to

   deplete her 401K and has struggled maintaining her mortgage and meeting other

   expenses, has had difficulty financing her children's college education, all of which has

   caused further stress;

                              First Cause of Action - False Arrest


           28.    Plaintiff incorporates all the allegations of the previous paragraphs as if

   said allegations were set forth in haec verba.

           29. In doing the things herein alleged, Defendant Gucci America, Inc. falsely had

   Plaintiff Kimberly Ann Hellebuyck arrested by the Fairfax County Police;

           30. As a result of the foregoing actions of defendants, and each of them, plaintiff

   suffered the injuries and incurred the damages described in paragraphs 18 through 27,

   inclusive, supra.




                                                    5
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 9 of 16 PageID# 14



          31. In doing the things alleged herein, Defendant Gucci America, Inc. acted

   willfully, wantonly, intentionally, maliciously, fraudulently, and/or in conscious

   disregard of Plaintiff Kimberly Ann Hellebuyck's rights; said conduct justifies the award

   of punitive damages.

      WHEREFORE, plaintiff prays that this Court order the following relief on the first

   cause of action:

          a. General compensatory damages in the amount of Two Million and 00/100

              dollars ($2,000,000.00).

          b. Attorney fees and other legal expenses incurred in the amount of Nineteen

              Thousand Seven Hundred Sixty and 00/100 dollars ($19,760.00)

          C. Medical expenses of Three Thousand Two Hundred and 00/100 dollars

              ($3,200.00) to date, and future medical expenses according to proof;

          d. Loss of past and future salary in the amount of One Million Four Hundred

              Eight Thousand Six Hundred Thirty-Nine and 00/100 dollars ($1,408,639.00);

          e. Loss of bonuses past and future in the amount of Four Hundred Twenty-Four

              Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80);

          f. Other special damages according to proof;

          g. Punitive damages in the amount of Two Million and 00/100 dollars

              ($2,000,000.00);

          h. Interest at the legal rate from the date of the arrest;

          i. Costs of suit herein, and/or

          j. Such other and further relief as the Court may deem just and proper.

                       Second Cause of Action- Malicious Prosecution




                                                 6
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 10 of 16 PageID# 15



           32. Plaintiff incorporates all the allegations of the previous paragraphs as if said

    allegations were set forth in haec verba.

           33. In doing the things herein alleged, Defendant Gucci America, Inc,

    maliciously prosecuted Plaintiff Kimberly Ann Hellebuyck on the charge of

    embezzlement and maliciously pursued the charge of embezzlement;

           34. As a result of the foregoing actions of Defendant Gucci America, Inc„

    Plaintiff Kimberly Ann Hellebuyck suffered the injuries and incurred the damages

    described in paragraphs 18 through 27, inclusive, supra.

           35. In doing the things alleged herein, Defendant Gucci America, Inc. acted

    willfully, wantonly, intentionally, maliciously, fraudulently, and/or in conscious

    disregard of Plaintiff Kimberly Ann Hellebuyck's rights; said conduct justifies the award

    of punitive damages.

       WHEREFORE, plaintiff prays that this Court order the following relief on the second

    cause of action:

           a. General compensatory damages in the amount of Two Million and 00/100

               dollars ($2,000,000.00).

           b. Attorney fees and other legal expenses incurred in the amount of Nineteen

               Thousand Seven Hundred Sixty and 00/100 dollars ($19,760.00)

           c. Medical expenses of Three Thousand Two Hundred and 00/100 dollars

               ($3,200.00) to date, and future medical expenses according to proof;

           d. Loss of past and future salary in the amount of One Million Four Hundred

               Eight Thousand Six Hundred Thirty-Nine and 00/100 dollars ($1,408,639.00);




                                                 7
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 11 of 16 PageID# 16



           e. Loss of bonuses past and future in the amount of Four Hundred Twenty-Four

                 Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80);

           f. Other special damages according to proof;

           g. Punitive damages in the amount of Two Million and 00/100 dollars

                 ($2,000,000.00);

           h. Interest at the legal rate from the date the prosecution was dismissed;

           i. Costs of suit herein, and/or

           j. Such other and further relief as the Court may deem just and proper.

             Third Cause of Action - Intentional Infliction of Emotional Distress


           36.      Plaintiff incorporates all the allegations of all the paragraphs of this
    complaint as if said allegations were set forth in haec verba;

           37.      In doing the things alleged herein, Defendant Gucci America, Inc., acted
    intentionally and without legal authority;
           38.      In doing the things alleged herein, Defendant Gucci America, Inc. knew or

    should have known that its conduct would cause Plaintiff Kimberly Ann Hellebuyck

    emotional distress;

           39.       The conduct of Defendant Gucci America, Inc, as described herein was

    outrageous and intolerable in that it offended generally accepted standards of decency

    and morality;

           40.      As a result of the conduct of Defendant Gucci America, Inc., Plaintiff

    Kimberly Ann Hellebuyck suffered severe emotional distress;




                                                   8
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 12 of 16 PageID# 17



           41.      As a result of the conduct of Defendant Gucci America, Inc., Plaintiff

    Kimberly Ann Hellebuyck incurred the damages described in paragraphs 18 through 27,

    inclusive;

           42.      In doing the things alleged herein, Defendant Gucci America, Inc. acted

    willfully, wantonly, intentionally, maliciously, fraudulently, and/or in conscious

    disregard of Plaintiff Kimberly Ann Hellebuyck's rights; said conduct justifies the award

    of punitive damages.

       WHEREFORE, plaintiff prays that this Court order the following relief on the third

    cause of action:

           a. General compensatory damages in the amount of Two Million and 00/100

                 dollars ($2,000,000.00).

           b. Attorney fees and other legal expenses incurred in the amount of Nineteen

                 Thousand Seven Hundred Sixty and 00/100 dollars ($19,760.00)

           c. Medical expenses of Three Thousand Two Hundred and 00/100 dollars

                 ($3,200.00) to date, and future medical expenses according to proof;

           d. Loss of past and future salary in the amount of One Million Four Hundred

                 Eight Thousand Six Hundred Thirty-Nine and 00/100 dollars ($1,408,639.00);

           e. Loss of bonuses past and future in the amount of Four Hundred Twenty-Four

                 Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80);

           f. Other special damages according to proof;

           g. Punitive damages in the amount of Two Million and 00/100 dollars

                 ($2,000,000.00);

           h. Interest at the legal rate from the date of arrest;




                                                  9
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 13 of 16 PageID# 18



           i. Costs of suit herein, and/or

           j. Such other and further relief as the Court may deem just and proper.

        Fourth Cause of Action — Gross Negligence, Willful and Wanton Negligence,
                                       Negligence


           43.     Plaintiff incorporates all the allegations of all the paragraphs of this

    complaint as if said allegations were set forth in haec verba;

           44.     In doing the things alleged herein, Defendant Gucci America, Inc. acted

    negligently;

           45.     Additionally, and/or alternatively, in doing the things herein alleged,

    Defendant Gucci America, Inc. acted with such complete indifference to Plaintiff

    Kimberly Ann Hellebuyck as to constitute an utter disregard of caution amounting to a

    complete neglect of the interests of Plaintiff Kimberly Ann Hellebuyck as to shock fair-

    minded people;

           46.     Thus, the actions of Defendant Gucci America, Inc. constitute gross

    negligence;

           47.     Additionally, and/or alternatively, in doing the things herein alleged,

    Defendant Gucci America, Inc., acted consciously in disregard of Plaintiff Kimberly Ann

    Hellebuyck's rights or acted with reckless indifference to the consequences to Plaintiff

    Kimberly Ann Hellebuyck when ; when Defendant Gucci America, Inc. was aware of its

    conduct and was also aware, from its knowledge of existing circumstances and

    conditions, that its conduct would probably result in harm to Plaintiff Kimberly Ann

    Hellebuyck;

           48.     Thus, the actions of Defendant Gucci America, Inc. constitute willful and

    wanton negligence;


                                                 10
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 14 of 16 PageID# 19



           49.      As a result of the foregoing actions of Defendant Gucci America, Inc.,

    plaintiff suffered the injuries and incurred the damages described in paragraphs 18

    through 27, inclusive', supra.

           50.      In doing the things alleged herein, Defendant Gucci America, Inc. acted

    willfully, wantonly, intentionally, maliciously, fraudulently, and/or in conscious

    disregard of Plaintiff Kimberly Ann Hellebuyck's rights; said conduct justifies the award

    of punitive damages.

       WHEREFORE, plaintiff prays that this Court order the following relief on the fourth

    cause of action:

           a. General compensatory damages in the amount of Two Million and 00/100

                 dollars ($2,000,000.00).

           b. Attorney fees and other legal expenses incurred in the amount of Nineteen

                 Thousand Seven Hundred Sixty and 00/100 dollars ($19,760.00)

           c. Medical expenses of Three Thousand Two Hundred and 00/100 dollars

                 ($3,200.00) to date, and future medical expenses according to proof;

           d. Loss of past and future salary in the amount of One Million Four Hundred

                 Eight Thousand Six Hundred Thirty-Nine and 00/100 dollars ($1,408,639.00);

           e. Loss of bonuses past and future in the amount of Four Hundred Twenty-Four

                 Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80);

           f. Other special damages according to proof;

           g. Punitive damages in the amount of Two Million and 00/100 dollars

                 ($2,000,000.00);

            h. Interest at the legal rate from the date of arrest;




                                                  11
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 15 of 16 PageID# 20



           i. Costs of suit herein, and/or

           j. Such other and further relief as the Court may deem just and proper.

                         Fifth Cause of Action — Wrongful Termination


           51.      Plaintiff incorporates all the allegations of all the paragraphs of this
    complaint as if said allegations were set forth in haec verba;
           52.      The purpose of the conduct of Defendant Gucci America, Inc.as described

    supra, was to terminate Plaintiff Kimberly Ann Hellebuyck;

           53.      Because Defendant Gucci America, Inc. employed the techniques

    described above and falsely summoned the Fairfax County Police and gave false reports

    of the commission of crimes to said police in violation of Code of Virginia, 1950, as

    amended, § 18.2-461;

           54.      Said termination was in violation of public policy and was wrongful;

           55.      As a result of the foregoing actions of Defendant Gucci America, Inc.,

    plaintiff suffered the injuries and incurred the damages described in paragraphs 18

    through 27, inclusive, supra.

           56.      In doing the things alleged herein, Defendant Gucci America, Inc. acted

    willfully, wantonly, intentionally, maliciously, fraudulently, and/or in conscious

    disregard of Plaintiff Kimberly Ann Hellebuyck's rights; said conduct justifies the award

    of punitive damages.

        WHEREFORE, plaintiff prays that this Court order the following relief on the fifth

    cause of action:

            a. General compensatory damages in the amount of Two Million and 00/100

                 dollars ($2,000,000.00).



                                                   12
Case 1:19-cv-01556-LO-TCB Document 1-1 Filed 12/12/19 Page 16 of 16 PageID# 21



           b. Attorney fees and other legal expenses incurred in the amount of Nineteen

                Thousand Seven Hundred Sixty and 00/100 dollars ($19,760.00)

           c. Medical expenses of Three Thousand Two Hundred and 00/100 dollars

                ($3,200.00) to date, and future medical expenses according to proof;

           d. Loss of past and future salary in.the amount of One Million Four Hundred

                Eight Thousand Six Hundred Thirty-Nine and 00/100 dollars ($1,408,639.00);

           e. Loss of bonuses past and future in the amount of Four Hundred Twenty-Four

                Thousand Seven Hundred Twenty-Seven and 80/100 ($424,727.80);

           f. Other special damages according to proof;

           g. Punitive damages in the amount of Two Million and 00/100 dollars

                ($2,000,000.00);

           h. Interest at the legal rate from the date of arrest;

           i. Costs of suit herein, and/or

           j.   Such other and further relief as the Court may deem just and proper.

    Plaintiff hereby demands trial by jury.


                                                                    Respectfully submitted,

                                                                    Kimberly Ann Hellebuyck
                                                                    By counsel




    Alan J. Cilman
    Counsel fopP aintiff
    Virginia State Bar #13066
    10474 Armstrong Street
    Fairfax, VA 22030
    Telephone: (703) 261-6226
    Facsimile: (703) 268-5182
    acilman@aol.com


                                                 13
